Citation Nr: 0633379	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-34 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  By a rating action in July 2004, the RO 
denied the veteran's claim for a compensable evaluation for 
bilateral hearing loss; that rating decision also denied a 
claim for service connection for tinnitus.  An April 2005 
rating decision confirmed the previous denials of service 
connection for tinnitus and a compensable evaluation for 
bilateral hearing loss.  He perfected a timely appeal to 
those decisions.  

On August 30, 2006, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is 
also of record.  At that hearing, the veteran submitted 
additional evidence, and waived his right to initial review 
by the RO.  See 38 C.F.R. § 20.1304 (2006).  

In October 2006, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran served in combat in World War II.  

2.  The veteran is currently shown to have tinnitus that is 
related to his exposure to acoustic trauma in service.  

3.  In February 2003, audiometric testing revealed an average 
48-decibel loss, with a speech recognition score of 94 
percent, in the right ear (level I); and an average 49- 
decibel loss, with a speech recognition score of 90 percent, 
in the left ear (level II).  

4.  In February 2003, audiometric testing revealed an average 
48-decibel loss, with a speech recognition score of 94 
percent, in the right ear (level I); and an average 49- 
decibel loss, with a speech recognition score of 90 percent, 
in the left ear (level II).   


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in May 2004 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
tinnitus and an increased rating for hearing loss, given that 
he has provided testimony before the Board, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

All medical and other evidence cited by the veteran as 
relevant to his claims either has been obtained or, if not, 
is unobtainable.  Unfortunately, all of his service medical 
records (SMRs) could not be obtained.  As a means of 
obtaining the missing SMRs, the RO contacted the National 
Records Processing Center (NPRC) in St. Louis, Missouri, 
which is a military records repository.  The NPRC indicated 
that the veteran's SMRs were destroyed in a fire at that 
facility in 1973.  The RO also obtained records of several 
private doctors the veteran cited as supportive of his 
claims.  


II.  Factual background.

The veteran served on active duty from March 1944 to February 
1946.  The record indicates that he served as an Army Combat 
Engineer during World War II.  Regardless of multiple search 
requests, the RO has not been able to locate any service 
medical records for the veteran, and the records are presumed 
to have been destroyed in the fire at the NPRC in 1973.  If 
service medical records are presumed destroyed, the Board has 
a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

By a rating action in September 2003, the RO granted service 
connection for bilateral hearing loss evaluated as 0 percent 
disabling.  

The veteran's claim for an increased rating for hearing loss 
and for service connection for tinnitus (VA Form 21-4138) was 
received in April 2004.  Submitted in support of the 
veteran's claim was a statement from Dr. Alex Racco, dated in 
April 2004, indicating that the veteran has been his patient 
for several years; he noted that the veteran had a history of 
chronic hearing loss, which was more likely than not 
connected to service.  

Received in April 2004 were VA progress notes, dated from 
March 2003 to February 2004, reflecting evaluation and 
treatment for hearing loss and tinnitus.  

The veteran was afforded a VA examination in June 2004, at 
which time he complained of a progressive hearing problem 
which has worsened in the past 4 to 5 years; he also reported 
a constant bilateral "ringing" tinnitus which began 10 to 
15 years ago.  The veteran attributed the onset of his 
problems to excessive exposure to "8mm tank fire, land 
mines, and explosives" while in a tank destroyer unit during 
basic training, and later as a combat engineer.  It was noted 
that, following discharge from service, the veteran worked in 
shipping and receiving; he denied having any occupational or 
recreational noise exposure after service.  The veteran 
indicated that his greatest difficulty hearing occurs when 
surrounded by noise; he described the tinnitus as being 
"very annoying, as he can't make it go away."  

On the authorized Audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
40
40
60
LEFT

35
30
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that the findings revealed a moderate 
bilateral sloping sensorineural hearing loss; he also stated 
that there was a constant bilateral "ringing" that was 
first noted 10-15 years ago.  The examiner stated that, as 
the tinnitus was not noted until 10-15 years ago, it was 
believed to be less likely than not that it could be 
associated with noise exposure in the military.  

Received in June 2004 as a medical statement from Dr. 
Vincente D. Sarmiento, dated in May 2004, indicating that the 
veteran was initially seen in his office in April 2004 
because of hearing loss and tinnitus.  Dr. Sarmiento 
indicated that an audiogram showed normal hearing in low and 
middle tones, but with moderate to severe sensorineural loss 
in both ears.  He noted that the veteran had a history of 
loud noise exposure (gunfire) during World War II.  The 
impression was tinnitus and sensorineural hearing loss in 
both ears, secondary to acoustic trauma.  In another 
statement, dated in June 2005, Dr. Sarmiento reported similar 
findings.  He added that the tinnitus and sensorineural 
hearing loss in both ears were likely secondary to acoustic 
trauma incurred during the veteran's military service in 
WWII.  

In a medical statement, dated in June 2005, Dr. Alex Rocco 
indicated that the veteran had been his patient for several 
years; he noted that the veteran had a history of chronic 
hearing loss and chronic tinnitus.  He opined that the 
veteran's conditions began and became more severe in the 
Armed Services.  Dr. Rocco added that the veteran's condition 
has worsened over the years.  

The veteran was afforded another Audiological evaluation in 
June 2005.  At that time, he reported continued constant 
"ringing" tinnitus bilaterally which varies between a low-
pitch and a high-pitch ringing.  On the authorized 
Audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
30
40
45
LEFT

35
25
50
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The pertinent diagnoses were bilateral mild sloping 
sensorineural hearing loss; and Feldman masking curves 
suggests that the veteran may benefit from tinnitus masking 
instrument.  

Received in August 2006 was another medical statement from 
Dr. Vincente D. Sarmiento, indicating that he saw the veteran 
on August 15, 2006 for a follow up evaluation for his 
tinnitus and hearing loss; he noted that this has been going 
on for years now, but has been noted to be getting worse 
lately.  Dr. Sarmiento reported that an audiogram revealed 
moderate sensorineural hearing loss in both ears in the low 
tone and middle tone ranges with severe nerve loss in the 
higher tones, similar to his previous hearing impairment, due 
to unusual exposure to loud noise while in the military 
service then.  Dr. Sarmiento stated that the veteran's 
tinnitus and deafness had worsened through the years but 
would not have been as bad now if there was no previous nerve 
damage from acoustic trauma incurred during military service.  

At his personal hearing, the veteran testified that he never 
had problems with his ears prior to military service.  The 
veteran indicated that, during service, he was assigned to a 
tank destroyer division; he then became a combat engineer.  
The veteran indicated that the job of the unit was to go in 
and blow things up; as such he was always exposed to loud 
noises.  The veteran testified that he experienced ringing in 
his ears that sounded like firecrackers; he noted that the 
first time it happened was during basic training.  The 
veteran's wife recalled meeting him in 1952; she noted that 
he always complained of ringing in his ears.  She indicated 
that the veteran's private doctor eventually described the 
ringing as tinnitus.  The veteran related that he never 
worked in a capacity where he was exposed to noise after his 
discharge from service.  The veteran indicated that the 
tinnitus has disturbed his sleep.  The veteran testified that 
he has been issued hearing aids.  


III.  Legal Analysis-Service connection.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. 
App. 540, 543 (1994).  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  However, the law does not 
create a presumption of service connection, and service 
connection remains a question that must be decided based on 
all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  

The veteran has contended that service connection should be 
granted for tinnitus.  He described exposure to acoustic 
trauma as a result of explosions which he had to set as a 
member of tank destroyer division, and as a combat engineer 
during his service in World War II, and said he experienced 
tinnitus since that time.  When examined by VA in 2004, the 
veteran gave a history of acoustic trauma in service.  At 
that time, the examiner noted that as the tinnitus was not 
noted until 10-15 years ago, it was less likely than not that 
it could be associated with noise exposure in the military.  
However, two private physicians who have treated the veteran 
for many years have opined that his current tinnitus was very 
likely secondary to acoustic trauma suffered during his 
military service in World War II.  

Having reviewed the complete record, the Board finds the 
evidentiary record supports the claim.  The veteran's DD Form 
214 indicates that he served as an Engineer with a combat 
battalion.  The veteran has consistently reported a history 
of significant noise exposure while serving in World War II; 
he also testified to experiencing ringing in his ears 
following explosions in service.  Accordingly, the Board 
finds that the veteran has established the existence of in-
service noise exposure consistent with the conditions of that 
time.  See 38 U.S.C.A. § 1154(b); see also Peters v. Brown, 6 
Vet. App. 540 (1994).  In medical statements dated in June 
2005 and August 2006, two private physicians have opined that 
the veteran's tinnitus was very likely secondary to acoustic 
trauma suffered during military service.  Equally important, 
the veteran has testified that he had tinnitus during service 
and that it intermittently continued thereafter.  The Board 
finds that his testimony regarding onset and continuity are 
competent and credible.  Therefore, service connection for 
tinnitus is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.  


IV.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment. Under its 
provisions, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.  

Based on the June 2004 VA examination report, under Table VI 
contained in Diagnostic Code 6100, the average pure tone 
thresholds and speech recognition scores correspond to 
category I bilaterally.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  

Additionally, the veteran's most recent VA examination in 
June 2005 shows a right ear puretone decibel loss of 37.5 
with speech recognition of 88 percent.  This corresponds to a 
numeric designation of Level II hearing in the right ear.  38 
C.F.R. § 4.87, Table VI (2006).  He has a left ear average 
puretone decibel loss of 40 with speech recognition of 92 
percent.  These findings are consistent with Level I hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2006).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

The Board notes that the veteran's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4 
Diagnostic Code 6100.  Accordingly, the noncompensable 
disability evaluation presently assigned accurately reflects 
the degree of the veteran's service-connected hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
§ 4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
audiological testing do not show puretone thresholds at all 
four of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  



ORDER

Service connection for tinnitus is granted.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


